DETAILED ACTION

Claim Objections
 	Claims 2-7 are objected to because of the following informalities:  
 	(1)  Claim 2 recites “the data” at line 20 should be changed to “the sensed temperature data”. 
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 3 recites “the outer wall” at line 2. It is unclear if the outer wall refers to the body or other structure? In addition, there is insufficient antecedent basis regarding this claim limitation.
 	Claim 2 recites “the sensed information” at line 15. It is unclear as to what the sensed information refers to. It should be changed to “the sensed one or more parameters”.
 	Claim 7 recites “the one or more batteries” at line 2. There is insufficient antecedent basis regarding this claim limitation.  In addition, it is unclear the relation in between the one or more batteries and one or more power storage elements (claim 2 are the same or different elements? 
 	Claim 12 recites “the one or more batteries” at line 2. There is insufficient antecedent basis regarding this claim limitation. In addition, it is unclear the relation in between the one or more batteries and one or more power storage elements (claim 2 are the same or different elements? 






Allowable Subject Matter
 	Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 8 is allowed.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kennedy (US 7,174,720) in view of McStravick et al. (US 2009/0049845).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 2, at least one of the one or more sensors being a temperature sensor configured to sense a temperature in the chamber and to communicate the sensed temperature to the microcontroller, the microcontroller operable to communicate the sensed temperature data to the cloud-based data storage system for storage and from which the data is accessible via a dashboard interface on an electronic device.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 8, a microcontroller configured to control an operation of the one or more Peltier elements to heat or cool at least a portion of the chamber to a predetermined temperature setting or temperature range setting, the microcontroller further configured to wirelessly communicate data sensed by at least one of the one or more sensors to a cloud-based data storage system for storage and from which the data is accessible via a dashboard interface on an electronic device.
 	The closest prior art was Kennedy. The prior art show that a container body (fig.2) having a chamber having a base and an inner peripheral wall of the container body (fig.2), a temperature control system having “one or more thermoelectric elements” (abstract, i.e., Peltier device and col.3 at lines 34-36, i.e., a single Peltier device, several Peltier devices may be included) “configured to actively heat or cool at least a portion of the chamber” (abstract, i.e., the active side of the Peltier cools and heats the cook vessel), “one or more power storage elements” (col.4 at lines 37-40, i.e., batteries ... or other portable sources of power), and “a controller” (controller 34, 36, 38 40 and col.4 at lines 41-67 and ocl.5 at lines 1-19) “configured to control an operation of the one or more thermoelectric elements to heat or cool at least a portion of the chamber to a predetermined temperature or temperature range” (col.5 at lines 40-49, i.e., one preferred temperature profile includes cooling from ambient temperature to a desired) and remote device (col.5) for controlling the appliance. McStravick et al. teaches circuitry is “control circuitry (e.g., controller circuit, microcontroller, etc.)” (Paragraph 0041, i.e., micro-controller 180). However, Kennedy and McStravick et al. do not show the microcontroller further configured to wirelessly communicate data sensed by at least one of the one or more sensors to a cloud-based data storage system for storage and from which the data is accessible via a dashboard interface on an electronic device.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761